Citation Nr: 9915512	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  98-04 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for posttraumatic 
causalgia, right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from May 1985 to May 1989.

By rating decision in October 1989, service connection was 
granted for posttraumatic causalgia of the right knee with an 
evaluation of 0 percent.  In July 1997, the veteran filed a 
claim for an increased rating for a right knee disability.  
This appeal arises from the July 1997 rating decision from 
the Winston-Salem, North Carolina Regional Office (RO) that 
denied the veteran's claim for an increased rating for 
posttraumatic causalgia of the right knee.  A Notice of 
Disagreement was filed in February 1998 and a Statement of 
the Case was issued in March 1998.  A substantive appeal was 
filed in April 1998 with a request for a hearing at the RO 
before a local hearing officer.  In August 1998, the 
abovementioned RO hearing was held.


REMAND

The veteran contends that the RO erred by failing to grant a 
higher rating for the service connected posttraumatic 
causalgia of the right knee.  He also contends that the knee 
disability is causing him difficulty at work.

The undersigned notes that the record is inadequate for 
rating the veteran.  There is no current examination that 
takes into account recent treatment records.  The duty to 
assist a veteran as provided for in 38 U.S.C.A. § 5107(a) has 
been interpreted to require providing the veteran with a VA 
examination that takes into account the records of prior 
medical treatment.  Green v. Derwinski, 1 Vet. App.  121 
(1991).  This is to ensure that the evaluation of a 
disability is a fully informed one.  Thus, a current VA 
examination should be afforded and the examiner should 
perform and review all indicated diagnostic tests and review 
all recent treatment records.  

Additionally, the examination should address the requirements 
of DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therein, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that in evaluating a 
service connected disability involving a joint, functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45 must be 
considered.  The Court also held that the functional loss, if 
feasible, should be determined by reference to additional 
range of motion loss.  It was explained that the diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45 and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 did not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including during flare ups.  The veteran has 
indicated that his right knee symptoms are severely 
exacerbated by use and weather.  Therefore, the veteran 
should be afforded an orthopedic examination to address the 
DeLuca requirements.  

Moreover, a June 1997 notation from Michael W. Pass, M.D. 
indicates that that the veteran might be developing arthritis 
of the right knee.  Further, a VA outpatient record indicates 
that the veteran had posttraumatic degenerative joint disease 
of the right knee.  Therefore, if the indicated tests 
establish that the veteran has arthritis of the right knee, 
the RO must consider the principles of rating enunciated in 
VAOPGCPREC 23-97 (July 1, 1997) (under certain circumstances, 
separate ratings may be assigned for separate manifestations 
of a knee disability) and VAOPGCPREC 9-98 (August 14, 1998).

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated him for 
posttraumatic causalgia of the right knee 
in recent years.  The veteran should also 
be invited to submit evidence documenting 
the effect of his knee disability on 
employment, including evidence 
demonstrating such factors as marked 
interference with employment and the need 
for frequent periods of hospitalization.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained, including from the 
Asheville, North Carolina VAMC and 
Michael W. Pass, M.D.

2.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination to determine 
the current severity of the service 
connected posttraumatic causalgia of the 
right knee.  The veteran should be 
notified of the potential consequences 
should he fail to report for a scheduled 
examination.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  All necessary 
diagnostic testing should be done to 
determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.  

The examiner should be asked to describe 
the right knee and state whether there 
are any findings of subluxation, 
instability, locking, swelling, or loss 
of range of motion. Any instability 
should be described as mild, moderate or 
severe.  The examiner should indicate 
whether there is any ankylosis of the 
left knee; and, if so, the position in 
degrees should be given.  If there is 
limitation of motion, the ranges of 
motion should be given in degrees, 
together with the normal ranges of 
motion.  For VA purposes, normal flexion 
is to 140 degrees and normal extension is 
to 0 degrees.  The examiner should be 
asked to determine whether the knee 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or ankylosis (which should 
be described in degrees) due to any 
weakened movement, excess fatigability, 
or incoordination.  Finally, the examiner 
should be asked to express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
when the knee is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis (express in 
degrees) due to pain on use or during 
flare-ups.  If the examiner is unable to 
make such a determination, it should be 
so indicated on the record.  The factors 
upon which any medical opinion is based 
should be set forth for the record.  

3.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case.  This 
should additionally include consideration 
and discussion of 38 C.F.R. § 3.655 if 
the veteran fails to appear for the 
scheduled examination.  The veteran's 
entitlement to an extraschedular 
evaluation should also be reviewed.  If 
the veteran fails to appear for a 
scheduled examination, the RO should 
include a copy of the notification letter 
in the claims file as to the date the 
examination was scheduled and the address 
to which notification was sent.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

